119.	  Mr. President, on behalf of the Hungarian delegation may I warmly congratulate you on your election to the presidency. I am convinced that under your guidance the present session will help to promote the further improvement of the international atmosphere and the settlement of unresolved international problems.
120.	The year 1975 is one of great celebration. This year we have celebrated the thirtieth anniversary of the victory over fascism. This corresponds with the anniversary of the liberation of my country and the anniversary of the creation of the United Nations. The countries of the earth have traveled a long road since the 1940s and the 1950s, a period of great tension, to the present situation of excellent relations and cooperation among countries with different social systems. A very positive role in this connexion has been played by the States members of the Warsaw Pact, the twentieth anniversary of which is also being celebrated this year, States which have by their constructive proposals contributed greatly to the fertile international atmosphere prevailing at present.
121.	The thirtieth session of the General Assembly is convened at a period in which the process of detente has become the main trend in international life. This conclusion has been convincingly borne out by inter-national events in recent years, which indicate that international life has entered a new phase, with detente and peaceful coexistence steadily gaining ground and the concepts and practice of the cold war becoming more and more a thing of the past.
122.	In this extremely favorable development of events, a great role has been played by the socialist countries, and first and foremost by the Soviet Union. The development of their relations with the capitalist countries and, in particular, the improving cooperation between the Soviet Union and the United States  has contributed, and will undoubtedly continue to do so in future, to the solution of several complicated inter-national problems.
123.	Of course, we must not lose sight of the fact that detente and peaceful coexistence also have their adversaries, The vestiges of the cold war and of fascism, the various representatives of international reaction who benefit from the arms race, and the enemies of social progress alike, are all trying to disrupt the co-operation between countries with different social systems and to defer the settlement of outstanding international problems, while hatching plans to stir up international tension.
124.	These groups enjoy the support of anti-Soviet politicians self-proclaimed socialists who are harboring dreams of world power.
125.	These days, the forces of peace outnumber the forces speculating in war, but they will be able to triumph only if they concert their efforts and firmly repel the attempts to threaten peace and security.
126.	It was two months ago yesterday that the Conference on Security and Co-operation in Europe concluded its work. We who were fortunate enough to be able to attend the third phase of the Conference, to hear the statements of the highest-ranking leaders of the participating countries and to be present at the signing of the Final Act of the Conference, all felt that we were witnessing an event of historic significance. The Governments of the countries signatories of the Final Act summed up the principles for peaceful coexistence among countries, determined the broad policies for developing their relations, and worked out some specific ways and means of pursuing those ends, thereby creating favorable conditions for continuous efforts to consolidate peace and security in Europe.
127.	The Government of the Hungarian People's Republic attaches extreme importance to both the Conference and its Final Act. We believe that in months and years to come the signatory countries will have to use their best endeavors to implement the provisions of the Final Act. We, for our part, have already adopted a series of measures to this end. We expect our Western partners to take similar steps for the implementation of the document signed. On this will largely depend whether the enterprise of making Europe a region of stable peace and security, of mutual understanding and fruitful co-operation among States, as well as of stability, can hope to succeed.
128.	We are aware that it will be no easy task to implement the provisions of the Final Act. In the Western countries there are more than a few people who are opposed to peaceful coexistence among countries with different social systems and who have also spoken out against the Conference itself. It may be supposed that these forces will be seeking to hinder, on some pretext or another, the efforts to translate the provisions of the Final Act into real terms. The adherents of peace and security will need all their strength to thwart such machinations.
129.	Let the adherents of peace draw strength from the awareness that a Europe and a North America living in conditions of lasting peace and security would, in view of the vital importance of those continents in world politics, have a favorable influence on the fate of the entire globe.
130.	An outstanding international event of the recent past has been the historic victory of the Vietnamese people and the restoration of peace in Indo-China. It is quite clear that the importance of this event goes well beyond the confines of the region of South-East Asia and contributes its share to the consolidation of international peace throughout the world.
131.	The Government and people of the Hungarian People's Republic have, from the very outset, stood by the heroic people of Viet Nam and have supported their self-sacrificing struggle. We have also supported a just settlement of the Vietnamese question and fulfilled the obligations we had assumed in the International Commission for Supervision and Control and made our contribution to the restoration of peace. We continue to support the Vietnamese people now that there is a case for the admission of their States to the United Nations. We condemn the maneuvers of those who, in disregard of the position taken by the overwhelming majority of Member States, have blocked the admission of those two countries, We are convinced that their admission would strengthen our Organization and enhance its effectiveness. The Hungarian delegation hopes, therefore, that the Democratic Republic of Viet Nam and the Republic of South Viet Nam will become Members of the United Nations as early as this year.
132.	My Government warmly welcomes the victory of the peoples of Laos and Cambodia, which has been another contribution to the consolidation of peace and security in the region of Indo-China.
133.	Several speakers before me have already emphasized that political detente can be durable and be broadened in scope only if it is supplemented by measures within the context of disarmament. Our delegation is pleased to note that last year some headway was made in this respect as well.
134.	We continue to attach great importance to the Soviet-American Strategic Arms Limitation Talks, the results of which are bound to serve the interests not only of those two world Powers but also of each and every country in the world. Precisely for this reason, we look forward with some expectation to an eventual new agreement in this respect.
135.	We are following with great attention the Vienna talks on the reduction of armed forces in Central Europe. The proposals made by the Warsaw Pact countries are aimed at reaching an agreement that will guarantee the security of all the countries concerned and preclude the possibility of any of the parties gaining unilateral military advantages. It is time for the countries of the North Atlantic Treaty Organization to act on the basis of similar considerations and to show due regard for the principle of equal security.
136.	Twelve years have passed since the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water was signed in Moscow. Mankind pinned great hopes on achieving, on the basis of that treaty, a general and complete cessation of nuclear-weapon tests, but certain Powers for different reasons raised objections to a complete ban on nuclear-weapon tests.
137.	The Government of the Hungarian People's Republic enthusiastically welcomes the Soviet proposal presented at this session for the general and complete prohibition of nuclear-weapon tests and regards it as a timely initiative of very great importance for the future of mankind. It is our hope that all Governments will ultimately comply with the demands of the peoples and will agree to the complete prohibition of nuclear-weapon tests.
138.	My Government similarly lends warm support to another highly important proposal made by the Government of the Soviet Union concerning the prohibition of the development and manufacture of new types of weapons of mass destruction and of new systems of such weapons. The adoption of this proposal would be a significant step towards curbing the arms race.
139.	The Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction [resolution 2826 (XXVI)} entered into force on 26 March this year. The socialist countries, which made considerable efforts to achieve that Convention, will continue to struggle for the complete prohibition of chemical weapons.
140.	With regard to the Conference of the Committee on Disarmament at Geneva, we cannot but welcome as a significant result of its work the elaboration of a draft convention, proposed by the Soviet Government, on the prohibition of action to influence the environment and climate for military or other hostile purposes. We hope that the draft presented by the two Co-Chairmen on 21 August will be found by the General Assembly to constitute an appropriate basis for the conclusion of the Convention.
141.	My Government invariably supported as impor-tant and timely the proposals presented by the Govern-ment of the Soviet Union at the previous session of the General Assembly and widely supported by Member States. We attach particular importance to the early convening of a world disarmament conference.
142.	It has never been, nor will it be, an easy task to have disarmament measures adopted. Influential circles which seek to continue and even to step up the arms race still exist in the West in defiance of their Government's officially declared foreign policy course. It is important for the peoples struggling for peace and security to isolate the fanatics of the arms race and to compel them to adopt an attitude in keeping with the interests of the peoples.
143.	The States Members of the United Nations have to make further efforts to solve outstanding international problems because those hotbeds of international tension which poison international life have a negative effect on further progress and may well imperil the results achieved so far in the process of detente.
144.	A favorable development in the European situation and the future of the region bordering on Cyprus are overshadowed by the events connected with that island State. The Hungarian People's Republic unswervingly favors the complete independence, sovereignty and territorial integrity of the Republic of Cyprus. We demand the immediate withdrawal of all foreign military forces and we are strongly opposed to any plan to divide the island State into two parts. My Government believes that the time has come for the Security Council to adopt effective measures for the immediate implementation of its earlier resolutions.
145.	We should like to see the talks between the leaders of the two communities in Cyprus leading to early success through the mediation of the Secretary- General.
146.	The Government and people of the Hungarian People's Republic, in common with all of progressive mankind, welcome with gratification the favorable changes that have taken place in Portugal after the overthrow of Fascist rule. We are glad to see that, in the spirit of the relevant resolutions of the United Nations, the Portuguese Government has taken consistent and effective steps to ensure the attainment of independence by its colonies. Certain events, however, that have occurred in Portugal in recent months give us some cause for concern. We find it inadmissible that certain Western politicians are interfering in Portugal's internal affairs. It is solely for the Portuguese people to decide on their future and to choose their way of life. No one is entitled to interfere, either overtly or covertly, in the internal affairs of the Portuguese people.
147.	Turning to the Middle East region, we think that the situation there is still explosive. My Government insists on the need for a comprehensive settlement of the Middle East situation. In principle, we have no objection to the partial results achieved by political means, but only provided that they form part and parcel of a comprehensive settlement taking due regard of the interests of all the parties concerned. In connexion with the recent agreement on the disengagement of Egyptian-Israeli forces, we do not share the optimism of those who brought it about. We are concerned because the agreement fails to solve any of the crucial problems, fails to provide for the complete evacuation of the Arab territories occupied in 1967, and fails to provide recognition of the national rights of the Palestinian Arab people and for guarantees of the security of all countries of the Middle East.
148.	In our view, the most appropriate forum for solving the Middle East conflict is still the Geneva Peace Conference, with the participation of all the interested parties, including the PLO, the Soviet Union and the United States. A settlement of the question, whether it is sought at the Geneva Conference or by other means, cannot be lasting without the participation of the socialist countries, and primarily of the Soviet Union, because without it there can be no agreement guaranteeing the just interests of the Arab peoples.
149.	The fact that international reaction and the imperialist forces are on the move inevitably recalls the tragedy that overtook the people of Chile two years ago. The Chilean Fascist regime continues to keep thousands of patriots in prisons and concentration camps and continues to persecute the progressive forces. The Chilean people, however, continues its heroic struggle, in which it enjoys the support of the progressive forces and public opinion throughout the world.
150.	Nor can we overlook the attempts that can be observed in other Latin American countries. Inter-national and internal reactionaries are plotting to bring about coups similar to the Fascist coup in Chile. Those attempts might dangerously aggravate the international situation, for the reactionary regimes resort precisely to an increase of international tension as a means of holding sway over their peoples.
151.	The progressive forces of Latin America throw up great obstacles to the schemes of the reactionaries. The example of socialist Cuba and other countries of this continent which are pursuing a progressive policy makes their effect increasingly felt on the region of Latin America.
152.	The Hungarian People's Republic has from the very outset supported the noble efforts of the Government of the Democratic People's Republic of Korea to achieve the peaceful reunification of that country. My Government demands the withdrawal of foreign troops from South Korea. It was in this spirit that, together with several other States, it requested the inclusion in the agenda of sub-item 119 (a) entitled "Creation of favorable conditions for converting the armistice into a durable peace in Korea and accelerating the independent and peaceful reunification of
Korea". Our delegation, as one of the sponsors of that proposal [AIIQ191 and Add.I-3), hopes that a significant majority of Member Slates will support the draft resolution and thereby contribute to the settlement of a problem which has long been ripe for solution.
153.	My Government is of the opinion that conditions for the establishment of a collective security system in Asia are developing in parallel to the extension of detente. I am referring to this question mainly because 1 am convinced that the establishment of a collective security system in Asia would not only be fully in keeping with the endeavors of the peace-loving peoples of the Asian continent, bul would also contribute significantly to the consolidation of peace and security in general.
154.	The socialist countries have long professed their conviction and given evidence of this conviction by putting forward initiatives and proposals that the economic advance or the developing countries and the reform of international economic relations on new and more equitable foundations are closely interrelated with the results achieved in consolidating peace and security. The gradual realization of the aspirations of developing countries mainly lies in changes in the international correlation or Forces and in the new realities that have emerged En the United Nations and in other international forums. An important stage in this process was marked at the seventh special session by the General Assembly, which, in the resolution adopted [resolution 3361 (S-VIlj] made a great stride forward in seeking the ways; and means of solutions.
155.	It was 15 years ago that the United Nations adopted a Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)]. We are truly overjoyed to be able to celebrate the fifteenth anniversary of this event with the attainment of independence by numerous colonial peoples.
156.	Allow me, on behalf of the Government of the Hungarian People's Republic, to welcome the newly admitted States Members of the United Nations: namely, the People's Republic of Mozambique, the Democratic Republic of Sao Tome and Principe, and the Republic of Cape Verde. My Government has not delayed to recognize these countries as independent and sovereign States. We are convinced that their participation in the work of the United Nations will serve the cause of progress and peace.
157.	In voicing our pleasure and satisfaction over the progress made in the elimination of the colonial system, we must not forget that some monopolistic- capitalist circles are trying to slow down this process.
158.	In Angola, heavy roadblocks continue to be built up on, the way to the country's independence and peaceful development. The intervention of Powers moved by neo-colonialist interests sows discard be-tween the liberation movements and brings fresh trials to the patriots struggling for the country's genuine independence.
159.	The complete liberation of the African peoples cannot be prevented, even by the inhuman racist regimes in Rhodesia and South Africa. World public opinion is becoming evermore resolute in its demands that the peoples of Namibia and Zimbabwe be allowed
to decide their own destiny and to become the real masters of their native lands.
160.	In conformity with the relevant resolution of the General Assembly, my Government has transmitted to the Secretary-General its views regarding the revision of the Charter. We think that, although during the past 50 years substantial changes have taken place in the world, (he provisions of the Charter are still adequate to give effect to the aims and purposes of the United Nations. If in this area there have been, or probably still are, problems, the fault lies not with the Charter. Every Member State should pursue a line of policy consistent with the principles of the Charter, which we have all accepted.
161.	We are firmly convinced that if the efforts to revise the Charter succeeded, the effectiveness of our Organization would be greatly weakened, whereas, by making better use of the possibilities offered by the Charter, we can enhance the efficiency and authority of our Organization.
162.	My Government is likewise firmly convinced that the work of our Organization has become more effective in recent years. In this a major portion of the credit belongs to the Secretary-General, to whom I take this opportunity to convey the best wishes of my Government.
163.	In conclusion. 1 can assure you. Mr. President, that the Hungarian delegation v,iH. at the present session of the General Assembly, also do everything in its power to ensure the successful outcome of the work of our deliberations.
